DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
Claims 18 and 19 are dependent on cancelled claim 16. Examiner suggest claims 18 and 19 be rewritten to depend from independent claim 17. For purposes of examination, Examiner considers claims 18-19 as depending from independent claim 17.
The claims have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,532,763. Although the claims at issue are not identical, they are not patentably distinct from each other U.S. Patent No. 9,532,763 similarly claims an X-ray imaging apparatus comprising:
an X-ray generator (see for example, claims 1, 16, 17); 
an image display (see for example, claims 1, 16, 17) configured to display an image of a target object captured by an image capturer; 
an input part (see for example, claims 1, 16, 17) configured to receive an input with respect to the image of the target object displayed by the image display, the input defining a segmentation region corresponding to a portion of the target object for which segmentation imaging is to be performed; and 
a controller (see for example, claims 3-6; claims 18-20) configured to control the image display to display a first sub region of the segmentation region and a second sub region of the segmentation region on the image of the target object displayed by the image display.
Claims 1-8, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,368,827. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,368,827 similarly claims an X-ray imaging apparatus comprising:
an X-ray generator (see for example, claims 1, 8 and 22); 
an image display (see for example, claims 1 and 8; claim 22 - “touch screen”) configured to display an image of a target object captured by an image capturer; 
an input part (see for example, claims 1, 8 and 22) configured to receive an input with respect to the image of the target object displayed by the image display, the input 
a controller (see for example, claims 2-3, 8,10-12, 17, 22-25) configured to control the image display to display a first sub region of the segmentation region and a second sub region of the segmentation region on the image of the target object displayed by the image display.
Claims 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,532,763. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,532,763 similarly claims an X-ray imaging apparatus comprising:
an X-ray generator (see for example, claims 1, 16, 17); 
a camera (see for example, claims 9, 10);
an image display (see for example, claims 1, 16, 17); and
an input part (see for example, claims 1, 16, 17) and
a controller configured to:
control the X-ray generator (see for example, claims 1, 16, 17);
control the camera (see for example, claims 1, 9-10)
control the display (see for example, claims 3-6; claims 18-20) and
control the input part to receive an input (see for example, claims 1, 16, 17) and
control a movement of the X-ray generator (see for example, claims 1-2, 16, 17) and X-ray detector (see for example, claim 7) to perform imaging for a first portion and a second portion  (see for example, claims 3-6, 11-13, 16, 17).
Claims 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,368,827. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,368,827 similarly claims an X-ray imaging apparatus comprising:
an X-ray generator (see for example, claims 1, 8 and 22); 
a camera (see for example, claims 1, 7, 15, 16)
an image display (see for example, claims 1 and 8; claim 22 - “touch screen”); and
an input part (see for example, claims 1, 8 and 22) and
a controller configured to:
control the X-ray generator (see for example, claims 1, 9 and 22);
control the camera (see for example, claims 1, 7, 15, 16);
control the display (see for example, claims 2-3; 8 and 22) and
control the input part to receive an input (see for example, claims 1, 8, 22) and
control a movement of the X-ray generator (see for example, claims 1, 5-6, 9) and X-ray detector (see for example, claim 13) to perform imaging for a first portion and a second portion  (see for example, claims 1, 5-6, 9 and 22-25).
Claims 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,532,763. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,532,763 similarly claims an X-ray imaging apparatus comprising:
an X-ray generator (see for example, claims 1, 16, 17); 
a camera
an image display (see for example, claims 1, 16, 17); and
an input part (see for example, claims 1, 16, 17) and
a controller configured to:
control the X-ray generator (see for example, claims 1, 16, 17);
control the camera (see for example, claims 9, 10);
control the display (see for example, claims 3-6; claims 18-20) and
control the input part to receive an input (see for example, claims 1, 16, 17) and
control a movement of the X-ray generator (see for example, claims 1-2, 16, 17) and X-ray detector (see for example, claim 7) to perform imaging for a first portion and a second portion  (see for example, claims 3-6, 11-13, 16, 17).
Claims 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,368,827. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,368,827 similarly claims an X-ray imaging apparatus comprising:
an X-ray generator (see for example, claims 1, 8 and 22);
a camera (see for example, claims 1, 7, 15, 16); 
an image display (see for example, claims 1 and 8; claim 22 - “touch screen”); and
an input part (see for example, claims 1, 8 and 22) and
a controller configured to:
control the X-ray generator (see for example, claims 1, 9 and 22);
control the camera (see for example, claims 1, 7, 15, 16);
control the display (see for example, claims 2-3; 8 and 22) and
control the input part to receive an input (see for example, claims 1, 8, 22) and
control a movement of the X-ray generator (see for example, claims 1, 5-6, 9) and X-ray detector (see for example, claim 13) to perform imaging for a first portion and a second portion  (see for example, claims 1, 5-6, 9 and 22-25).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884